Title: To George Washington from John Jay, 6 August 1779
From: Jay, John
To: Washington, George


        
          Sir,
          Philadelphia 6th August 1779
        
        Your Favors of the 29th July & 2nd Inst. have been delivered to me—The Papers, herewith enclosed, are a copy of the Act of the 8th of March mentioned in Your Excellency’s Letter of the 29th Ulto and a Report of the Board of War recommending that Captain Wilkie’s Company of Coll Spencer’s Regiment be annexed to the 11th Pennsylvania Regiment—Congress desire your Excellency’s Opinion on the Propriety of this measure. I have the honor to be With the greatest Respect & Esteem Your Excellency’s Most Obedient Servant
        
          John Jay Presidt
        
      